Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicants’ amendments filed 04/25/2022 has been fully considered, however, the amendment has not been entered, as the amendments change the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to the amended “wherein the support material is present in the aqueous medium in a quantity ranging from 0.05 to 2.5% by weight” recited in claim 1 and “wherein the produced catalyst composition contains 15 to 50% by weight of the platinum particles” recited in claim 22.


/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732